            Case 1:21-cr-00092-AJN Document 3 Filed 02/11/21 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - - -                                     X

UNITED STATES OF AMERICA                                                      SEALED INDICTMENT

                     - v.        -                                            21 Cr .

YURY MOSHA,
ULADZIMIR DANSKOI ,
JULIA GREENBERG ,
ALEKSEI KMIT, and

                                                                         2. ~_[_'., c1nn•
TYMUR SHCHERBYNA ,

                     Defendants .
                                                                          ~          Bd.J.J1 092
-   -   -    -   -   -   -   -       -   -   -   -   -   -   -   -   X



                                        COUNT ONE
                         (Conspiracy to Commit Immigration Fraud)

        The Grand Jury charges:

        1.           "Russian America" is a company which, at all times

relevant to this Indictment , purported to assist clients,

primarily aliens from Russia and the Commonwealth of Independent

States ("CIS"), seeking visas, asylum, citizenship , and other

forms of legal status in the United States.                                        YURY MOSHA and

ULADZIMIR DANSKOI, the defendants, operated Russian America. At

all times relevant to this Indictment , DANSKOI maintained one of

Russian America's office in Brooklyn, New York (the "Brooklyn

Office) , and at all times relevant to the Indictment up to and

including at least in or about December 2019 , MOSHA maintained a

second office in Manhattan, New York (the "Manhattan Office") .
      Case 1:21-cr-00092-AJN Document 3 Filed 02/11/21 Page 2 of 15




     2.    At all times relevant to this I ndictment , Russian

America helped certain of its clients obtain asylum under

fraudulent pretenses . It did so in a number of ways .        Among

other things , YURY MOSHA and ULADZIMIR DANSKOI , the defendants ,

advised clients regarding the manner in which they were most

likely to obtain asylum using false claims , knowing that these

clients did not legitimately qualify for asylum ; connected

clients with coconspirators , such as JULIA GREENBERG , and TYMUR

SHCHERBYNA , the defendants, so that these individuals could

knowingly assist Russian America clients with various aspects of

the clients '   fraudulent asylum applications ; and prepared and

submitted to United States Citizenship and Immigration Services

(" USCIS " ) clients ' asylum applications and affidavits , knowing

that these documents contained materially false information .

     3.    For example , YURY MOSHA , the defendant , advised

certain clients to establish and maintain online blogs that were

critical of the clients ' home countries , as a way to generate a

claim that , based on the clients ' political opinions , it was no

longer safe for the clients to return to their native countries.

MOSHA did so understanding that the clients ' decision to blog

was prompted not by their own idea or initiative , but by MOSHA ' s

instruction , and that the clients ' motive for blogging was to

contrive a basis for asylum , rather than to publicly express a

sincerely held opinion.

                                    2
        Case 1:21-cr-00092-AJN Document 3 Filed 02/11/21 Page 3 of 15




      4.     Further , YURY MOSHA , the defendant , understood that ,

in some instances, his clients did not have the desire , topical

knowledge , journalistic ability , and/or technical expertise to

write blogposts and/or maintain and operate their blogs .           To the

contrary , MOSHA referred certain Russian America clients to

TYMUR SHeHERBYNA , the defendant , a Ukraine-based purported

journalist , with the understanding that , in exchange for a fee ,

SHeHERBYNA would and did maintain and ghost - write Russian

America ' s clients ' blogs.     SHeHERBYNA , in turn, understood that

Russian America clients would use these blogs as a fraudulent

basis to seek asylum.

      5.     YURY MOSHA , the defendant , also personally prepared

clients '   fraudulent asylum applications and submitted them ,

along with Asylum Affidavits and other documents containing

material falsehoods , such as fabricated claims of past

persecution , to users .

      6.         YURY MOSHA , the defendant , also connected Russian

America clients with attorneys , such as JULIA GREENBERG , the

defendant , who knowingly prepared and encouraged certain Russian

America clients to lie under oath about their fraudulent asylum

claims during interviews conducted by users Officers ("Asylum

Officers " ) .     GREENBERG would accompany these clients to , and

represent them , during these interviews and in proceedings




                                      3
      Case 1:21-cr-00092-AJN Document 3 Filed 02/11/21 Page 4 of 15




conducted by immigratio n judges , during which clients and/or

GREENBERG made claims that GREENBERG understood were false .

     7.   Russian America also employed individuals , including

ALEKSEI KMIT , the defendant , who , among other things : served as

certain clients ' primary point of contact ; coordinated

communications between these clients and other coconspirators

such as YURY MOSHA , TYMUR SHCHERBYNA , and JULIA GREENBERG , the

defendants ; and provided advice to clients about their asylum

applications , Asylum Affidavits , and related forms of evidence ,

understanding that these documents were fraudulent in nature.

     8.   ULADZIMIR DANSKOI , the defendant , also knowingly

assisted Russian America clients to prepare and submit

fraudulent asylum applications , performing many of the same

functions as YURY MOSHA , the defendant .      For example , DANSKOI

knowingly assisted and advised a Russian America client (who was

in fact a government confidential source ("CS - 3" ) acting at the

direction of law enforcement), to fraudulently seek asylum by

claiming persecution based on sexual orientation when DANSKOI

fully understood that CS - 3 endured no such persecution .        In

addition to advising CS - 3 how to lie in CS-3 ' s asylum

application and affidavit , and how to defraud an Asylum Officer ,

DANSKOI referred CS - 3 to JULIA GREENBERG , the defendant , so that

GREENBERG could knowingly prepare the client to lie under oath




                                    4
       Case 1:21-cr-00092-AJN Document 3 Filed 02/11/21 Page 5 of 15




during immigration proceedings , including during an interview

with an Asylum Officer .

                     BACKGROUND ON THE ASYLUM PROCESS

     9.     Pursuant to federal immigration law , to obtain asylum

in the United States , an alien is required to show that he or

she has suffered persecution in his or her country of origin on

account of race , religion , nationality , political opinion , or

membership in a particular social group , or has a well - founded

fear of persecution if he or she were to return to such country .

     10 .   Alien applicants seeking asylum are requ i red to

complete and present a form , Form I - 589 , to USCIS .     The Form I -

589 requires a detailed and specific account of the basis of the

claim to asylum.    Alien applicants are permitted to append to

the Form I-589 an Asylum Affidavit , providing greater detail

about the applicant ' s background and basis for seeking asylum .

If the Form I - 589 is prepared by someone other than the

applicant or a relative of the applicant , such as an attorney ,

the preparer is required to set forth his or her name and

address on the form.     The alien applicant and preparer are

required to sign the petition under penalty of perjury.           The

alien applicant must typically apply for asylum within one year

of his or her arrival in the United States.

     11 .   After the Form I-589 is submitted , the alien applicant

is interviewed by an Asylum Officer to determine whether the

                                    5
          Case 1:21-cr-00092-AJN Document 3 Filed 02/11/21 Page 6 of 15




applicant qualifies for asylum .            At the interview , the applicant

is permitted to speak on his or her own behalf , and can present

witnesses or documentation in support of his or her asylum

claim .      After the interview , the Asylum Officer determines

whether the alien applicant qualifies for asylum .

      12 .     If an alien applicant is granted asylum, he or she

receives a completed Form I - 94 that reflects that the           users   has

granted him or her asylum status.             The grant of asylum typically

applies to the applicant ' s spouse and children as well .           An

alien who has a Form I-94 can apply for, among other things ,

lawful permanent resident status .            A grant of asylum status does

not expire , although      users   can terminate asylum status if , among

other things, it is later discovered that the applicant obtained

asylum through fraud or no longer has a well - founded fear of

persecution in his or her home country.

      13 .     If the Asylum Officer determines that the applicant is

ineligible for asylum status , and if the applicant is in the

United States illegally , the matter is referred to an

Immigration Judge at the Executive Office for Immigration

Review.       The Immigration Judge holds a hearing during which the

alien applicant, and commonly an immigration lawyer , appear

before the Immigration Judge and present evidence in support of

the asylum application .        For asylum applicants residing in the

Southern and Eastern Districts of New York , all immigration

                                        6
          Case 1:21-cr-00092-AJN Document 3 Filed 02/11/21 Page 7 of 15




hearings take place in Manhattan , New York .          After the hearing ,

the Immigration Judge renders a decision on the alien ' s asylum

application .       If the Immigration Judge denies the asylum

application , the applicant may appeal that decision to the Board

of Immigration Appeals (" BIA" ) .          If the applicant loses his or

her appeal before the BIA , the applicant may appeal to a federal

court.

         14.   At all times relevant to this Indictment , a successful

application for asylum generally required , among other things,

that :

               a.   The applicant submit his or her application

within one year of his or her last arrival in the United States ;

               b.   The applicant demonstrate that he or she is a

" refugee ," meaning , in general terms, that he or she is unable

to return to his or her country because of persecution or a

well - founded fear of persecution on account of race , religion ,

nationality , membership in a particular social group , or

political opinion ;

               c.   The applicant subscribe to the assertions

contained in his or her application for asylum under penalty of

perjury ; and

               d.   The applicant be interviewed , under oath , by an

asylum officer .




                                        7
          Case 1:21-cr-00092-AJN Document 3 Filed 02/11/21 Page 8 of 15




     15 .     In the course of their work for and with Russian

America , YURY MOSHA , ULADZIMIR DANSKOI , JULIA GREENBERG , ALEKSEI

KMIT , and TIMUR SHCHERBYNA , the defendants , and others known and

unknown , conspired to provide applicants and potential

applicants for asylum with assistance in making and supporting

fraudulent claims for asylum.         Specifically , MOSHA , DANSKOI ,

GREENBERG , KMIT, SHCHERBYNA , and others known and unknown ,

helped applicants and potential applicants to , among other

things,     (i)   concoct false and fraudulent bases that would

purport to satisfy the aforementioned criteria for asylum ,               (ii)

generate fraudulent evidence that purported to support those

false and fraudulent assertions ,          (iii) prepare and submit asylum

applications , affidavits , and documents containing the false and

fraudulent assertions , and (iv) prepare for and accompany

applicants to the asylum interview at which the applicant would

be required to reiterate the false and fraudulent assertions .

                            Statutory Allegations

     16 .     From at least in or about August 2018 , up to and

including at least in or about February 20 2 1 , in the Southern

District of New York and elsewhere , YURY MOSHA , ULADZIMIR

DANSKOI , JULIA GREENBERG , ALEKSEI KMIT , and TIMUR SHCHERBYNA ,

the defendants , and others known and unknown ,         knowingly and

willfully did combine , conspire , confederate and agree together

and with each other to defraud the United States o f America and


                                       8
          Case 1:21-cr-00092-AJN Document 3 Filed 02/11/21 Page 9 of 15




an agency thereof , to wit ,      users ,   and to commit offenses against

the United States , to wit , to violate Section 1546(a) of Title

18 , United States Code .

        17 .   It was a part and an object of the conspiracy that

YURY MOSHA , ULADZIMIR DANSKOI , JULIA GREENBERG , ALEKSEI KMIT ,

and TIMUR SHCHERBYNA , the defendants , and others known and

unknown , willfully and knowingly would and did defraud the

United States and      users   for the purpose of impeding , impairing ,

obstructing , and defeating the lawful governmental functions of

users    in processing , reviewing , and deciding upon applications

for asylum .

        18 .   It was further a part and an object of the conspiracy

that YURY MOSHA , ULADZIMIR DANSKOI , JULIA GREENBERG , ALEKSEI

KMIT , and TIMUR SHCHERBYNA , the defendants , and others known and

unknown , unlawfully , willfully , and- knowingly would and did

utter , use , attempt to use , possess , obtain , accept , and receive

an immigrant and nonimmigrant visa , permit , border crossing

card , alien registration receipt card , and other document

prescribed by statute and regulation for entry into and as

evidence of authorized stay and employment in the United States ,

knowing it to be forged , counterfeited , altered , and falsely

made , and to have been procured by means of a false claim and

statement , and to have been otherwise procured by fraud and

unlawfully obtained , and would and did make under oath , and as

                                        9
      Case 1:21-cr-00092-AJN Document 3 Filed 02/11/21 Page 10 of 15




permitted under penalty o f perjury under section 1746 of Title

28 , United States Code , subscribe as true , a false statement

with respect to a material fact in an application , affidavit ,

and other document required by the immigration laws and

regulations prescribed thereunder, and would and did present

such application , affidavit , and othe r document which contained

such false statement and which failed to contain a reasonable

basis in law and fact , in violation of Title 18 , United States

Code , Section 1546(a) .

                                Overt Acts

     19 .     In furtherance of said conspiracy and to effect the

illegal objects thereof , the following overt acts , among others ,

were committed in the Southern District of New York and

elsewhere :

              a.   In or about September 2018 , TYMUR SHCHERBYNA , the

defendant , agreed to and subsequently did ghost - write and

maintain a blog on behalf of a cooperating witness         (" CS - 1 " ) that

was critical of the Ukrainian government , understanding that

this blog would form a basis for CS-l ' s asylum application , and

that CS - 1 would further claim to United States immigration

authorities that CS -1 personally wrote and maintained said blog .

              b.   In or about April 2019 , while in Manhattan , New

York , YURY MOSHA , the defendant, prepared , signed, and mailed

CS-l ' s Form I-589 asylum application and Asylum Affidavit to

                                    10
          Case 1:21-cr-00092-AJN Document 3 Filed 02/11/21 Page 11 of 15




users ,    knowing that these documents contained several material

misrepresentations , including that (1) CS-1 started a blog to

criticize the Ukrainian government , when in fact MOSHA

understood that CS - 1 started the blog , at MOSHA ' s instruction,

to generate a basis to seek asylum;          (2) CS -1 authored the

blogposts on CS - l ' s online blog , when in fact MOSHA understood

that CS-l ' s blogposts were ghost - written by SHCHERBYNA , whom

MOSHA introduced to CS-1 ; and (3) CS - 1 was allegedly assaulted

to the point of unconsciousness in Ukraine because CS - 1 was

overheard speaking Russian , when in fact MOSHA understood that

no such incident actually occurred.

              c.    In or about September 2019 , while in Manhattan ,

New York , JULIA GREENBERG , the defendant,          knowingly prepared and

coached CS-1 to lie under oath to a          users   Asylum Officer ,

understanding that CS-1 would convey false information about ,

among other things ,      (1) CS - l ' s reason for starting a blog that

was critical of the Ukrainian government ;           (2) CS-l ' s alleged

authorship and maintenance of said blog ; and (3) CS - l ' s alleged

persecution endured in Ukraine , including an incident in which

CS - 1 was allegedly assaulted because of CS - l ' s status as a

Russian-speaking Ukrainian.

              d.    In or about September 2019 , while in Manhattan ,

New York , a government confidential source ("CS-2 " ), met with

KMIT , who explained that CS-2's Form I - 589 asylum application

                                       11
         Case 1:21-cr-00092-AJN Document 3 Filed 02/11/21 Page 12 of 15




had already been prepared by Russian America , even though CS - 2

had not yet established an online blog criticizing CS - 2 ' s home

government , which KMIT understood was the exclusive basis for

CS-2 ' s asylum claim .

               e.   In or about September 2019 , while in Brooklyn ,

New York , CS - 3 met with ULADZIMIR DANSKOI, the defendant , who

knowingly helped CS-3 pursue asylum on the fabricated basis that

CS - 3 was persecuted in Ukraine for his sexual orientation ,

knowing that CS - 3 was actually a heterosexual male who suffered

no such persecution .

               f.   In or about December 2020 , wh il e in Brooklyn , New

York , JULIA GREENBERG , the defendant , understanding that CS-3

was a heterosexual male who did not suffer persecution in his

home country , prepared CS - 3 to defraud a       users   Asylum Officer

by , among other things , conducting a mock asylum interview ,

advising CS-3 how to falsely answer certain anticipated

questions , and instructing CS-3 to appear and dress for CS - 3 ' s

asylum interview in a manner that comported with GREENBERG ' s

estimation of the appearance of , and clothing worn by , a gay

male.

                (Title 18 , United States Code , Section 371 . )

                            FORFEITURE ALLEGATION

        20 .   As a result of committing the offense alleged in Count

One of this Indictment , YURY MOSHA , ULADZIMIR DANSKOI , JULIA

                                      12
      Case 1:21-cr-00092-AJN Document 3 Filed 02/11/21 Page 13 of 15




GREENBERG , ALEKSEI KMIT, and TIMUR SHCHERBYNA, the defendants ,

shall forfeit to the United States , pursuant to Title 18 , United

States Code , Section 982 (a) ( 6) (A) (ii) (I) , all property, real and

personal , that constitutes or is derived from or is traceable to

the proceeds obtained directly or indirectly from the commission

of the offense , including but not limited to a sum in United

States currency representing the amount of proceeds obtained as

a result of the offense.

                      Substitute Assets Provision

     21 .   If any of the above-described forfeitable property , as

a result of any act or omission of the defendants:

            a.   cannot be located upon the exercise of due
            diligence ;

            b.    has been transferred or sold to , or deposited
            with , a third person ;

            c.    has been placed beyond the jurisdiction of the
            Court ;

            d.    has been substantially diminished in value ; or

            e .   has been commingled with other property which

            cannot be subdivided without difficulty;

it is the intent of the United States , pursuant to Title 21 ,

United States Code , Section 853(p) and Title 28 , United States

Code , Section 2461(c) , to seek forfeiture of any other property

of the defendants up to the value of the above forfeitable




                                   13
      Case 1:21-cr-00092-AJN Document 3 Filed 02/11/21 Page 14 of 15




property .

               (Title 18 , United States Code , Section 982 ;
             Title 21 , United States Code , Section 853 ; and
              Title 28 , United States Code , Section 2461 . )




                                         United




                                    14
Case 1:21-cr-00092-AJN Document 3 Filed 02/11/21 Page 15 of 15




           Form No . USA- 33s-274       (Ed . 9-25-58)




              UNITED STATES DISTRICT COURT
              SOUTHERN DISTRICT OF NEW YORK


                 UNITED STATES OF AMERICA

                                  V.


                        YURY MOSHA,
                    ULADZIMIR DANSKOI,
                      JULIA GREENBERG,
                    ALEKSEI KMIT, and
                     TIMUR SHCHERBYNA,


                        Defendants.


                     SEALED INDICTMENT

                             21 Cr.

               (18 U. S.C.   §§    371 and 1546 . )

                      Audrey Strauss
                  United States Attorney



          ~1J ~          Foreperson
